FILED
                             NOT FOR PUBLICATION
                                                                             OCT 12 2017
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


AIPING TONG,                                     No. 12-70554

               Petitioner,                       Agency No. A089-996-824

 v.
                                                 MEMORANDUM*
JEFFERSON SESSIONS, III, Attorney
General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 10, 2017**

Before:        SCHROEDER, NELSON, and MCKEOWN, Circuit Judges.

      Aiping Tong, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an Immigration

Judge’s (“IJ”) decision denying her application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.

      We review adverse credibility determinations under the substantial evidence

standard. See Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010).

Substantial evidence supports the BIA’s adverse credibility determination based

on, among other things, inconsistencies in Tong's testimony regarding the alleged

incident giving rise to her asylum claim, discrepancies in Tong's testimony

regarding an earlier forced abortion that she omitted from her asylum application

and asylum interview, and Tong's failure to adequately explain her use of an alias.

See id. at 1046-48 (inconsistency regarding underlying events supported adverse

credibility determination under the REAL ID Act’s “totality of the circumstances”

standard); see also Zamanov v. Holder, 649 F.3d 969, 973-74 (9th Cir. 2011)

(adverse credibility finding was supported where petitioner omitted material

incidents from asylum application).

      Because we affirm the BIA's determination that Tong failed to establish

eligibility for asylum, we affirm the denial of Tong’s application for withholding

of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the BIA’s denial of Tong’s claim under

CAT, because Tong failed to present any evidence beyond the testimony deemed

                                          2
not credible to establish that it was “more likely than not that [she] . . . would be

tortured if removed.” Shrestha, 590 F.3d at 1048.

      PETITION DENIED.




                                           3